DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are currently pending and under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) Japanese patent application JP 2018-3697 filed on January 12, 2018 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
        The IDS document(s) filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  The numbering for all of the claims is improper. In particular, claim 1 recites: “[1] An apparatus…”. In each case, the usage of [..] for claim numbering is improper. Applicant should correct all claims using the standard numbering format, e.g. “1. An apparatus…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Claim Interpretation: Under the broadest reasonable interpretation, the claimed invention is directed to an apparatus and method of analyzing gene expression data and generating a list of genes.  
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the instant claims are directed to a process that recites abstract ideas for the reasons set forth in the following two-step analysis:
Step 2A (prong 1): Claims 1 and 7 recite mental processes. In particular, the generating and applying steps (claim 1) and calculating step (claim 7) are not limited to any particular steps or acts and amount to evaluating, analyzing, and/or organizing information which can be reasonably performed by the human mind of a scientist or engineer. As such, these steps 
Claims 1 and 7 also recite mathematical concepts. In particular, when read in light of the specification, the generating and applying regression analysis steps (claim 1) and calculating step (claim 7) require performing mathematical calculations [see specification para. 0027-0028, 0042-0043, Figure 7]. In other words, it is not possible to computationally perform the aforementioned steps without performing mathematical calculations or mathematically relating data, and applicant is invited to present evidence to the contrary. Moreover, Applicant is reminded that there is no particular word or set of words that indicates a claim recites a mathematical calculation. Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (MPEP 2106.04 § I). The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). See MPEP 2106.04(a)(1) for examples of claims that do not recite abstract ideas.
Step 2A (prong 2): The judicial exception is not integrated into a practical application for the following reasons. In this case, the additionally recited non-abstract step of “recording” and “generating a list of genes” amount to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). It is noted that claims 1 and 7 do not recite any particular hardware elements (e.g. a computer processor) for performing the process limitations, however applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 
Step 2B:  The claim(s) does/do not include additional elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or Kaneko et al. (Computational and Mathematical Methods in Medicine, Volume 2015, Article ID 259474, pages 1-7; Pub. Date: June 2015), which teaches computational methods for developing a prediction model based on gene expression data that include storing data and generating a list of genes. It is additionally noted that while the instant claims do not require any type of hardware (i.e. a computer processor, database, non-transitory computer readable medium, etc.) for executing the claimed processes, the courts have explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent Claims: Dependent claim(s) 2-6 and 8-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: In particular, each of the dependent claims is directed to limitations that further limit the specificity of the abstract idea set forth above (e.g. further limiting the size of the data sets, how the gene lists are generated, the type of calculations performed), or require performing additional steps (e.g. further comprising an estimation model) that are also abstract ideas for reasons set forth above. As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mental processes and/or mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Non-Statutory Subject Matter
Claims 1-6 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claim(s) 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1
a data set-generator that generates the first to the mth subdata sets (m > 2) by randomly deleting gene expression level data from a plurality of data sets including objective variable data and gene expression level data; an estimation formula-calculator that applies the method of regression analysis having regularization terms to each of the first to the mth subdata sets to calculate the first to the mth estimation formulae using objective variable data as objective variables and gene expression level data as explanatory variables; and a list of genes-generator that generates a list of genes corresponding to the gene expression level data included in the first to the mth estimation formulae;
Claim 7
a step of generating a subdata set that generates a subdata set by randomly deleting gene expression level data from a plurality of data sets including objective variable data and gene expression level data;  
22a step of calculating an estimation formula that applies the method of regularization to the subdata set to calculate an estimation formula using objective variable data as objective variables and gene expression level data as explanatory variables; 
a step of gene recording that records genes corresponding to the gene expression level data included in the estimation formula; and a step of generating a list of genes that repeats the step of generating the subdata set, the step of calculating an estimation formula and the step of gene recording m number of times (m > 2) to generate a list of the recorded gene
In this case, the above steps are generically recited functional limitations that are not limited to comprise any specific computational elements or mathematical techniques for achieving the claimed functions, i.e. they generically encompass critical thinking and doing math.  A review of the specification does not provide any guidance on specific computer programs, code, or algorithms for performing the claimed functions, and does not teach the requisite programs for the broad scope of computational techniques embraced by the claims. 
Furthermore, to the extent that the claimed “generators” and “calculator” are interpreted as structures (i.e. mathematical models), there is this is no evidence that applicant has actually disclosed sufficient correlations between specific model variables and the claimed gene expression data for the achieving the claimed functions. Therefore, as discussed above, the specification does not establish a reasonable structure-function correlation. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis added). Without reciting a particular structure, mathematical model, or algorithm that accomplishes theses functions or achieves the claimed results, all means or methods of resolving the problem may be encompassed by the claim. While information which is well known in the art need not be described in detail in the specification, these sections do not provide sufficient information to show that the inventor had possession of the invention as claimed. It is not enough that one skilled in the art could write a program to achieve the claimed functions. There must be an explanation of how the computer or processor performs the specialized claimed functions. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the computer and necessary algorithms to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “data set-generator”, “estimation formula-calculator”, and “list of genes-generator” [claim 1] and “estimation model formulae-generator” [claim 6]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 6 recite ““data set-generator”, “estimation formula-calculator”, “list of genes-generator”, and a “estimation model formulae-generator”. These claims limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link any particular structure, material, or acts to the functions. In particular, a review of the specification fails to provide any limiting definition for these terms and is devoid of adequate structures to perform the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner' s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 USC 112 2nd rejections, the Examiner has broadly interpreted the claims for purposes of applying the following prior art rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al. (Computational and Mathematical Methods in Medicine, Volume 2015, Article ID 259474, pages 1-7; Pub. Date: June 2015).
Kaneko teaches computational methods for developing a prediction model based on gene expression data. Regarding claim(s) 1 and 7, Kaneko teaches obtaining gene expression data for use in a Lasso-based prediction model [Section 2], wherein the model variables are based on gene expression data [Section 2.1] and certain genes are excluded from use in the data set [Section 2.2], which is broadly interested as randomly deleting gene expression level data absent any limiting definitions or specific computational acts to the contrary. Kaneko teaches generating a mathematical formula for the prediction model and optimizing the terms of the model using statistical procedures [page 2, Section 2, col. 2, page 3, col. 1]. Kaneko teaches using the prediction model to identifying a plurality of genes that meet model criteria [Section 3, entire, Table 3, Figure 2, and page 7, col. 1], which reads on generating a list of genes as claimed. Kaneko additionally teaches an iterative procedure for 
Regarding dependent claims 2-6 and 8-12, all the elements of these claims are instantly disclosed or fully envisioned by Kaneko. Regarding claim(s) 2, 8, Kaneko teaches their model employs least absolute shrinkage and selection operator (lasso) methods for gene selection [Abstract, Section 2.1]. Regarding claim(s) 3, 9, Kaneko teaches applying the model to large DLBCL datasets comprising 7399 genes [page 2, col. 1, para. 2], which meets the claim limitation. Regarding claim(s) 4, 10, Kaneko teaches calculating probability density values as well FP and TP (i.e. appearance probability) values associated with selected genes [page 3, entire, Figure 1 and Table 2], which broadly reads on appearance probability values absent any limiting definition to the contrary. Regarding claim(s) 5, 11, Kaneko does not specifically teach retrieving annotation information from a database. However, Kaneko makes obvious this limitation because they clearly provide means for storing selected genes and their associated GenBank accession numbers [Table 3], which broadly reads on annotation data. Regarding claim(s) 6, 12, Kaneko does not specifically teach subjecting genes included in the list to multiple regression analysis. However, absent any specific equations to the contrary, Kaneko makes obvious this limitation because the genes selected by their lasso-based model are subjected to further statistical analysis for determining prediction accuracy based on correlations of each gene with survival (e.g. TP and FP correlations), wherein the methods employed include lasso regression, CV, and conventional ridge regression [page 2, col. 1, col. 2, and Table 1], and since one of ordinary skill in the art would recognize that Lasso is a type of multiple-term regression. For these reasons, Kaneko teaches or suggests all aspects of the instantly rejected claims.

Citation of Relevant Prior Art

Liu et al. (BMC Bioinformatics, 2013, 14(Suppl 8):S3, pages 1-10) teaches a computational method for discovering differentially expressed genes based on robust principal component analysis (RPCA). 
Dan et al. (US2014/0207714) teaches an information processing system for selecting features from a feature space for linear regression based on a transductive lasso feature selection mechanism.
Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.